DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response and amendment filed November 11, 2021 (hereafter “the 11/11 Reply”) has been entered, and Claims 79-80 have been canceled.
Claims 1, 3-7, 9-13, 23-24, 27-30, 53-56 and 81 are pending, with Claims 23-24, 27-30 and 53-56 withdrawn from consideration as explained below. 

Election/Restrictions 
Applicant’s election without traverse of Group I, now Claims 1, 3-7, 9-13 and 81, is re-affirmed.  
Species Election
Applicant’s previous election without traverse of Species A4, directed to determining a cancer classification as presented in previous Claims 23 and 25 (now canceled), as well as the generic claims, is also re-affirmed. 
Additionally, Claim 23 was previously amended to no longer encompass determining a cancer classification, and so it is not directed to the elected species.  Claim 23 is also not a generic claim that encompasses the elected species.  
Therefore, Claim 23 (and dependent Claim 24) have been withdrawn from consideration as directed to non-elected species.  

Claim Interpretation
As previously noted, Claim 3 recites a step (h) of “generating a consensus sequence for a family group of sequence reads” (underlining added), which has been accorded the broadest reasonable interpretation as requiring only the “generating” for one “family group”.  This is consistent with the use of “comprising” as the transitional phrase in the claim. 

Claim 4 has been amended to recite “detecting a rare variant sequence” where the instant application presents no instance of “rare variant sequence”.  In light of the context of the phrase in the claim as well as the use of “variant” as a noun in the instant specification and drawings, the term has been accorded the broadest reasonable interpretation as reciting --detecting a sequence of a rare variant--.  
Similarly, each of the two recitation of “rare variant sequence” in dependent Claim 81 is also the broadest reasonable interpretation as reciting --a sequence of a rare variant--.  
Applicant’s attention is directed to the indefiniteness rejection of Claims 4 and 81 below.

Claim Rejections - 35 USC § 112 – Withdrawn, Maintained, and New
In light of amendment to Claim 12, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
In light of the cancellation of Claim 79 and claim amendments, the previous rejection of Claims 79 and 81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding lack of antecedent basis has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding the term “rare variant” has been withdrawn.  
In light of claim amendments, the previous rejection of Claim 81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding “wherein the variant is tumor-derived” has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Portions of this rejection have been previously presented.  
Claim 1 recites “a double-stranded stem region comprising a unique molecular identifier sequence and a loop region” in part (b) and “each single-stranded DNA fragment molecule comprises the unique molecular identifier sequence of the stem region of a loop-shaped double-stranded DNA (dsDNA) adapter” in part (f)(ii) where the two instances of “unique molecular identifier sequence”, or UMI sequence, in part (b) and part (f)(ii) are distinct from each other.  More specifically, the first instance requires the UMI sequence to be double-stranded as “a double-stranded stem region” while the second instance refers to the UMI sequence as present in “each single-stranded DNA fragment molecule”.  
Thus it is unclear whether the two instances are referring to the same UMI sequence.  This ambiguous relationship between parts (b) and (f)(ii) in the claim renders Claim 1 indefinite.  Claims 3-7, 9-13 and 81 are also indefinite due to their dependency from Claim 1. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, amending the corresponding portion of step (b) to recite the following is suggested:
--wherein the loop-shaped dsDNA adapters comprise a double-stranded stem region comprising one strand with a unique molecular identifier sequence--.  
It is noted that the above suggestion is consistent with ¶0033 of the instant specification.  

Each of Claims 4 and 81 recites the limitation "a rare variant sequence", which is a relative term that renders each claim indefinite.  
This rejection has been previously presented with respect to canceled Claim 79.
The term "rare variant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
While the specification includes the use of the term “rare variant” in ¶¶0002, 0003, 0006, 0008, 0010, 0014, 0096, 0106, and 0109, they are all consistent with the non-limiting statement that “[f]or example, a rare variant or mutation can be identified where the consensus sequence varies at one or more nucleotide base positions compared to the reference sequence” (see e.g. ¶0106).  This would be understood by a skilled artisan as indicating that there are other “rare variants”, such as an example with one or more nucleotide base changes compared to more than one reference sequence, more than two reference sequences, more than three, etc.  
But the skilled artisan is not reasonably apprised of what other “rare variant sequence[s]” are, and are not, within the scope of each of Claims 4 and 81, the claims are indefinite.  

Response to Applicant’s Arguments
Applicant’s arguments in the 11/11 Reply (pgs 8-10) have been fully considered to the extent they apply to the above rejections and are not persuasive.  
Applicant first argues, based upon ¶0033 of the instant specification, that the term “UMI” refers to “an oligonucleotide that is attached to a polynucleotide or template molecule and is used to identify and/or track the polynucleotide or template in a reaction or a series of reactions” (see pg 9, 1st full ¶).  Aside from being “an oligonucleotide that is attached to a polynucleotide or template molecule”, the remainder of the above quote presents an intended use of that ‘attached oligonucleotide”, where the intended use is accorded no patentable weight.  
Applicant next asserts, without support, that “[o]ligonucleotides are single-stranded molecules.  As such, a UMI is a single-stranded molecule” (Ibid).  This is not persuasive because ¶0033 of the instant specification is silent with respect to whether the oligonucleotide in “an oligonucleotide that is attached to a polynucleotide or template molecule” is single-stranded or double-stranded.  Moreover, the broadest reasonable understanding of ¶0033 includes the broadest reasonable interpretation of “oligonucleotide” as including both single-stranded or double-stranded forms.  This interpretation is also consistent with “polynucleotide or template molecule”, which are also not limited to being single-stranded polynucleotide molecules nor single-stranded template molecules.  Furthermore, this interpretation is consistent with the wording in parts (b) and (f)(ii) of Claim 1, which is “unique molecular identifier sequence” (emphasis added) rather than unique molecular identifier oligonucleotide.   
Applicant also argues that as presented in part (b) of Claim 1, the wording “means a UMI can be present in either strand of the double-stranded stem region, and does not require that the UMI itself be double-stranded” (see pg 9, 2nd ¶).  As best understood, Applicant is not affirmatively asserting that “the UMI itself [cannot] be double-stranded”.  Thus the argument is not persuasive because the absence of clarity regarding whether the UMI sequence can, or cannot, be double-stranded is fundamental to the first indefiniteness rejection above.  
Regarding the second indefiniteness rejection above, Applicant argues that “in light of the description of the term ‘rare variant’ in paragraph [0106], and elsewhere in the specification,” the meaning of “rare variant sequences” would be readily understood.  This is not persuasive for the reasons presented in the statement of rejection as presented above.  
In light of foregoing, the rejections are maintained.  

Claim Rejections - 35 USC § 101 – Withdrawn and Maintained
In light of its cancellation, the previous rejection of Claim 79 under 35 U.S.C. § 101 has been withdrawn. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4, 13 and 81 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  
This rejection has been previously presented with respect to Claims 3-4, 13, 79 and 81.  The inclusion of Claims 13 and 81 is due to their dependencies from Claims 3-4.  
The steps of “generating a consensus sequence” in part (h) of Claim 3 (and in dependent Claims 4, 13 and 81) and of “detecting a rare variant sequence” in part (i) of Claim 4 (and in dependent Claim 81), which involve mental processes involving observation, evaluation, and/or opinion, are abstract ideas used in performing the acts of “generating” and “detecting”.  
These judicial exceptions are not integrated into a practical application because there are no steps beyond the steps in parts (a) through (f) of Claim 1, and part (g) of Claim 3; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), parts (a) through (g) does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps therein are only directed to acts for generating or obtaining the sequence information and data for the additional step of “generating a consensus sequence” in Claims 3-4, 13 and 81 and for the additional step of “detecting a rare variant sequence” in Claims 4 and 81.  
And those prior steps in parts (a) through (g) are the routine methodology of preparing a nucleic acid library and sequencing nucleic acids, to obtain sequence information therefrom, as taught by Travers et al. in view of Osborne et al. and Zheng et al. as described below in the prior art based rejections below.    
Accordingly, Claims 3-4, 13 and 81 are directed to patent ineligible subject matter.
Response to Applicant’s Arguments
Applicant’s arguments in the 11/11 Reply (pgs 11-12) have been fully considered and are not persuasive.  
Applicant first argues that the claimed methods clearly involved more than mere mental steps (see pg 11, 2nd full ¶).  This is not persuasive because the applicable legal standard is not centered on whether the claim method includes more than mental steps.  Instead, and as set forth in the statement of rejection above, the issue is whether the claimed invention is directed to abstract ideas without significantly more.  
Applicant next argues features of the claimed invention as being patentable over “previous technology” (Ibid).  This is not persuasive because the applicable legal standard is not whether the claim methods are novel and non-obvious over the prior art.  
Applicant also asserts that “the combination of elements recited in the pending claims applies a judicial exception to the process of generating a sequencing library that associates a UMI with each single nucleotide sequence” (see pgs 11-12, bridging sentence).  As an initial matter, this assertion is acknowledged as an admission of the presence of “a judicial exception” as presented in the rejected claims.  And this assertion is not persuasive because it is contrary to the steps of the claimed invention, where neither “generating a consensus sequence” in Claim 3 nor “detecting a rare variant sequence” in Claim 4 is applied to the steps of “generating a sequencing library” as presented in Claim 1.  Contrary to Applicant’s assertion, those acts in Claims 3 and 4 are directed to judicial exceptions that occur after a library has already been generated (in Claim 1) and sequenced (see step (g) in Claim 3).  Thus Applicant’s argument based on Prong Two of Step 2A (see pgs 11-12, bridging ¶) is not persuasive.  
Applicant further argues that under Step 2B, “the pending claims are not anticipated or rendered obvious by the cited art, they amount to ‘significantly more’ than a mere abstract idea” (see pg 12, 1st full ¶).  This is not persuasive because as noted above, the applicable legal standard is not whether the claim methods are novel and non-obvious over the prior art.  Instead, the legal issue is whether the additional (prior) steps in the claimed method generally link the use of a judicial exception (JE) to a particular technological environment or field of use, and if so, is not indicative of integration of the JE into a practical application.  As explained in the statement of rejection above, and noted in the previous paragraph, the JE is generally linked to prior steps that are the routine methodology of preparing and sequencing nucleic acids, to obtain sequence information therefrom.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained. 

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 79-80 under 35 U.S.C. 103 as being unpatentable over Travers et al. in view of Osborne et al. and Zheng et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 9-10, 12-13 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. (US 2016/0376647 A1 as previously cited) in view of Osborne et al. (US 2020/0199584 A1 as previously cited and as based on US Provisional Application 62/520,184, hereafter “the ‘184 application”) and Zheng et al. (US 20160348152 A1; published December 1, 2016).  This rejection has not been previously presented and is necessitated by amendment. 
This rejection has been previously presented with respect to Claims 1, 3-4, 6-7, 9-10, 12-13 and 79-81.  This rejection has also been adjusted in light of amendments to the claims. 
As an initial matter, all three documents relate to use of DNA templates in “rolling circle replication” or “rolling circle amplification” as a common field of endeavor.  
Travers et al. teach a method of determining a consensus sequence of a template nucleic acid segment starting with “a sense and an antisense strand of the template nucleic acid segment in a contiguous nucleic acid molecule” (see e.g. pg 1, ¶0010), which corresponds to step (a) of Claim 1.  
Travers et al. further teach “providing a template nucleic acid that comprises a double stranded nucleic acid segment having a first and second end.  A first hairpin oligonucleotide connects each strand of the template nucleic acid at the first end, and a second hairpin oligonucleotide connects each strand of the template nucleic acid at the second end” (see e.g. pg 1, ¶0011), which corresponds to step (b) of Claim 1.  Their Figure 2B depicts the resulting nucleic acid structure as follows:  

    PNG
    media_image1.png
    328
    782
    media_image1.png
    Greyscale
.
As depicted above, the resulting structure may be viewed as a circular single stranded polynucleotide (with a double stranded region corresponding to the template nucleic acid and the stem region of each hairpin oligonucleotide) where the loop of each hairpin oligonucleotide is analogous to a vector portion of a circular single stranded polynucleotide.
Consistent with their Figure 2B, Travers et al. also teach that the template segment “comprises first and second complementary nucleic acid strands, a first connecting nucleic acid linking a 3′ end of the first nucleic acid segment with a 5′ end of the second nucleic acid segment, and a second connecting nucleic acid linking the 5′ end of the first nucleic acid strand to the 3′ end of the second nucleic acid strand” (emphasis added; see pgs 1-2, ¶0013).  They further teach 
“preparing template nucleic acid segments from each of a plurality of discrete nucleic acid samples, wherein the template nucleic acid segments comprise double stranded segments of the nucleic acid samples, a first strand of the double stranded segment being linked to a second strand of the double stranded segment by a linking oligonucleotide, wherein the linking oligonucleotide in each discrete nucleic acid sample comprises a unique, identifiable sequence characteristic” (see pg 2, ¶0017), 

where “a unique, identifiable sequence characteristic” corresponds to “a unique molecular identifier sequence” in step (b) of Claim 1.  Additionally, it is noted that the presence of a linking oligonucleotide (i.e. hairpin) at each end of a double stranded segment couples “a unique, identifiable sequence characteristic” of Travers et al. to each of the two strands of that segment. 
Travers et al. also teach producing “overhang sequences [that] are the product of A-tailing of the double stranded fragment which appends a series of adenosine nucleotides to the 3’ end of each strand” for annealing and ligation to a “complementary set of thymidines at the 3’ end of each of the hairpin adapters” (see e.g. ¶0107 and Fig. 7), which corresponds to steps (c) and (d) of Claim 1 and to Claim 9.  
Travers et al. teach synthesis of “a long, concatemer molecule” using a circular template (formed from ligation of hairpin adapters to both ends of a double stranded fragment) as “a completely contiguous template [ ] with a primer sequence [ ] and a strand displacing polymerase” (see e.g. ¶0096 and Fig. 5), which corresponds to step (e) of Claim 1.  
They do not expressly teach “a double-stranded stem region comprising a unique molecular identifier sequence” in step (b) of Claim 1, and do not teach a loop region comprising a recognition site for nuclease digestion” as presented in step (b) of Claim 1, and do not teach “digesting” of their “long, concatemer molecule” as presented in step (f) of Claim 1. 
Regarding Claims 3 and 13, Travers et al. teach “determining a consensus nucleic acid sequence for a template nucleic acid segment” including 
“consensus sequence determination [ ] by virtue of the circular nature of the overall template structure, for a completely contiguous template, allowing repeated processing of the same molecule to obtain consensus base calls and/or a consensus sequence. In addition or alternatively, the templates of the invention, by virtue of their inclusion of double stranded segments, provide consensus sequence determination through the sequencing of both the sense and antisense strand of such sequences (in both the partially and completely contiguous configurations). Although described herein primarily as consensus sequence determination, it will be appreciated that the level of consensus determination extends to the individual base level for a given base position within a sequence, which, when placed in sequence context yields consensus sequence data for a particular sequence” (emphasis added; see e.g. ¶¶0016, 0055-0057, and 0059-0060).  

Regarding Claims 4 and 81, Travers et al. teach “identification of a single nucleotide variation” and marking a “variant base” (emphasis added; see e.g. ¶0145) and aligning sequenced fragments to a “K12 MG1665 reference sequence” (see e.g. ¶0148).  Their teaching of “a single nucleotide variation” is identical to the instant specification’s description of “[r]are variants and/or mutations may include, for example, genetic alterations such as a somatic point mutation(s) (e.g., single nucleotide variations (SNVs))” (emphasis added; see pgs 33-34, ¶0106).  See below regarding the “tumor-derived” limitation in Claim 81 and Osborne et al. 
Regarding Claim 10, Travers et al. teach “one can utilize connecting oligonucleotides [i.e. hairpin adapters] in the template constructs that include sequence markers like a barcode, to indicate the origin of a given template sample” (see e.g. ¶¶0102-0104), which corresponds to Claim 10.  They further teach “the linking oligonucleotide [i.e. hairpin adapter] in each discrete nucleic acid sample, comprises a unique, identifiable sequence characteristic” (see ¶0017), which is consistent with a unique identifier barcode. 
Regarding Claim 12, Travers et al. teach their linking oligonucleotides (i.e. hairpin adapters) as providing “the primer and polymerase binding site in a required single stranded conformation” (see e.g. ¶0069).  It is noted that the recitation of “for use in cluster generation and/or sequencing” is an intended use of the “one of more sequences” of Claim 12.  
Regarding “a double-stranded stem region comprising a unique molecular identifier sequence” in step (b) of Claim 1, Osborne et al. teach use of a “barcode sequence” or “molecular barcode” as referring “to a unique sequence of nucleotides [to] count how many times an initial molecule is sequenced” (see e.g. pg. 12, line 32, to pg. 13, line 25, of the ‘184 application).  Osborn et al.’s description of a “molecular barcode” and “a unique sequence of nucleotides” correspond to Travers et al.’s description of “a unique, identifiable sequence characteristic” as described above.  Additionally, Osborne et al’s “double-stranded stem region” corresponds to the stem region of a hairpin oligonucleotide of Travers et al..
Osborne et al. also teach “sample identifier sequence” or “sample index” (see e.g. pg. 14, line 29, to pg. 15, line 2), which corresponds to Claim 10.  They further teach “a solution that involves tagging a sample with custom Y-shaped adaptors. The Y-shaped adaptors were generated by first introducing a single-stranded randomized nucleotide sequence into the stem region of one adaptor strand” (emphasis added; see pg. 1, line 5, to pg. 2, line 11, esp. bridging paragraph, of the ‘184 application) as an identifier tag.  The “stem region” of Y-shaped adaptors” corresponds to the stem region of a hairpin oligonucleotide of Travers et al. and of Osborne et al.’s “hairpin adaptor” as follows.
Regarding “digesting” in step (f) of Claim 1, Osborne et al. teach rolling circle amplification and that “a hairpin adaptor can be ligated to both termini of a double-stranded DNA molecule” and that “[t]he molecule can then be amplified by hybridising a primer to one, or both, of the hairpin sequences. After amplification, the concatemer RCA product can be digested back to unit length. This digestion can be performed in many different ways.  In one example, we can use a restriction endonuclease [ ]. In another example, we can anneal an oligonucleotide to adaptor sequences in the concatemer products. [ ] Other modifications/restriction enzyme combinations can be used” (see pg. 25, line 25, to pg. 26, line 5, of the ‘184 application).  
Regarding Claim 6, Osborne et al. teach use of nucleic acid samples of “cfDNA”, i.e. cell-free DNA, (see e.g. pg. 20, lines 23-24; and pg. 22, lines 24-25 of the ‘184 application).
Regarding Claim 7, Osborne et al. teach the sample of fragmented human genomic DNA “may be obtained from a cancer patient” (see e.g. pg. 22, lines 9-10 of the ‘184 application). 
Regarding Claim 81, Osborne et al. teach detecting an oncogenic mutation which may be associated with “breast cancer, melanoma, renal cancer, endometrial cancer, ovarian cancer, pancreatic cancer, leukemia, colorectal cancer, prostate cancer, mesothelioma, glioma, medullobastoma, polycythemia, lymphoma, sarcoma or multiple myeloma” (see e.g. pg. 30, lines 3-30, of the ‘184 application).  
Like Travers et al., Osborne et al. do not teach “a loop region comprising a recognition site for nuclease digestion” as presented in step (b) of Claim 1.  
Zheng et al. teach a hairpin adaptor with a loop that “may include a recognition site, e.g., a uracil base, for a DNA glycosylase, e.g., Uracil DNA Glycosylase (UDG), and a DNA endonuclease, e.g., Endonuclease VIII.  In some embodiments, the loop is not cleaved, e.g. by UDG and DNA endonuclease” (see Figure 5, top and element 501, as well as its description on pg 10, ¶0098).  Zheng et al. further teach that “[a]n uncleaved loop TOPO-adaptor-target DNA duplex-TOPO-adaptor complex (503) can be subjected to rolling amplification” (see Figure 5 for element 503, and pg 10, ¶0098), which would be understood by a person having ordinary skill in the art as corresponding to the rolling circle teachings of Travers et al. and that the loop of Zheng et al. corresponds to the loop in the hairpin oligonucleotides of Travers et al. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Travers et al. to include i) a unique molecular identifier sequence within the double-stranded stem region of the Travers et al. hairpin oligonucleotides, as taught by Osborne et al., ii) use of a digestion into a “unit length”, iii) use of a “sample identifier sequence” or “sample index” barcode, iv) cell-free DNA from a cancer patient as the double stranded DNA sample, and v) detection of mutations to determine cancer type, all as taught by Osborne et al., and to include vi) a restriction enzyme cut site within the loop of the Travers et al. hairpin oligonucleotides, as taught by Zheng et al., with the reasonable expectation of successfully expanding and improving the method to have an added advantage of identifying individual double stranded molecules with a molecular barcode (including the advantage of identifying each strand of those molecules), without surprising or unexpected results.  
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention that amplification and restriction enzyme mediated cleavage at the loop-localized sites (in light of the above combination of Travers et al., Osborne et al. and Zheng et al.) would produce individual single stranded molecules.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (taught by Osborne et al. and Zheng et al.) to expand and improve the similar method (of Travers et al.) in the same way.  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. and Osborne et al. and Zheng et al. as applied to claims 1, 3-4, 6-7, 9-10, 12-13 and 81 above, and further in view of Metzker et al. (as previously cited).  
This rejection has been previously presented.
All four documents are directed to use of DNA templates in “rolling circle replication” or “rolling circle amplification” as a common field of endeavor.  
The teachings of Travers et al. and Osborne et al. and Zheng et al. have been described above.  
They do not teach the use of a topoisomerase enzyme, as presented in Claim 5, nor an adapter with a universal priming site, as presented in Claim 11, in their methods. 
Metzker et al. teach use of “rolling circle replication or rolling circle amplification” with “strand-displacing polymerases” with accessory proteins that “can further enhance the displacement of a downstream nucleic acid strand” where “[s]trand-displacing accessory proteins [ ] include, for example and without limitation, helicases, single-stranded binding proteins, topoisomerases” (see e.g. ¶0093).  
Metzker et al. further teach “adapter sequences containing universal priming sites” that are ligated to DNA fragment ends and which can overcome the need for specific primer sequences (see e.g. ¶¶0006 and 0010).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Travers et al. in view of Osborne et al. and Zheng et al. (as explained above) to further include i) use of a topoisomerase enzyme as a helpful accessory protein and ii) use of a universal priming site in the hairpin adapters, both as taught by Metzker et al., with the reasonable expectation of successfully improving the method to have improved strand-displacement synthesis and reduce the need for sequence specific priming sites without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Metzker et al.) to expand and improve the similar method (of Travers et al. in view of Osborne et al. and Zheng et al.) in the same way.  

Response to Applicant’s Arguments
Applicant’s arguments in the 11/11 Reply (pgs 13-15) have been fully considered with the totality of the evidence of record and are not persuasive.  
Applicant argues that “Osborne does not teach the approach recited in the pending claims, where a UMI from the stem region of each adaptor sequence is placed into each resulting single stranded DNA fragment” (see pg 13, last ¶).  This is not persuasive because, as explained in the first obviousness rejection above, Travers et al. teach (as part of their hairpin oligonucleotide) “a unique, identifiable sequence characteristic” in the linking oligonucleotide attached to each end of a double-stranded target nucleic acid, and Osborne et al. teach (as part of their hairpin adaptor) “a double-stranded stem region comprising a unique molecular identifier sequence”, where both would result in each strand of Travers et al.’s a double-stranded target nucleic acid having a “unique” identifiable/identifier sequence.  
Regarding the second obviousness rejection above, Applicant relies upon the argument addressed in the above paragraph.  
In light of the foregoing, the arguments are not persuasive, and the rejections are maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635